Appeal from an order of the Supreme Court, Erie County (Frank A. Sedita, Jr., J.), entered January 6, 2004 in a personal injury action. The order, inter alia, denied defendants’ motion to strike plaintiffs supplemental verified bill of particulars.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988 [1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567 [1978]; see also CPLR 5501 [a] [1]). Present—Kehoe, J.P., Martoche, Pine, Lawton and Hayes, JJ.